235 F.3d 1 (1st Cir. 2000)
AMERICAN HONDA MOTOR CO., INC., Plaintiff, Appellee,v.BERNARDI'S, INC. D/B/A    BERNARDI HONDA, Defendant, Appellant.AMERICAN HONDA MOTOR CO., INC.,  Plaintiff, Appellee,v.RICHARD LUNDGREN, INCORPORATED D/B/A LUNDGREN HONDA, Defendant, Appellant.
No. 99-1921, No. 99-1922.
UNITED STATES COURT OF APPEALS, FOR THE FIRST CIRCUIT.
October 26, 2000.

1
Before Lipez, Circuit Judge, Bownes, Senior Circuit Judge, and Saris*, District Judge.

ORDER OF THE COURT

2
The prior order of this case, dated September 26, 2000, is withdrawn.



Notes:


*
 Of the District of Massachusetts, sitting by designation.